DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Responsive to communication filed on 14 July 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 10-11, 13-14, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0042005).

Regarding claim 1, Liu et al. teach: An Information Handling System (IHS), comprising: 
a processor; and 
a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution, cause the IHS to: 
select a virtual machine (VM) having a plurality of VM files (¶ 22, “One type of hybrid file supported by hybrid file manager 114/file system layer 112 is a hybrid virtual disk (VMDK) file (i.e., a hybrid file that holds persistent VM data), such as hybrid VMDK file 118 of FIG. 1”); 
identify, among the plurality of VM files, a movable VM file (¶ 24, “the I/O request processing above, tiering manager 116 can monitor the I/O traffic directed to hybrid VMDK file 118 and periodically identify the blocks of hybrid VMDK file 118 that are “performance-critical”—in other words, blocks that would benefit most from being placed on flash storage tier 108 based on their access history”); and 
transfer the movable VM file from a first storage tier to a second storage tier based upon a usage classification associated with the movable VM file (¶ 24, “Tiering manager 116 can then move, or relocate, one or more blocks between peer file 120 and base file 122 such that the performance-critical blocks of hybrid VMDK file 118 are placed (or kept) on flash storage tier 108”, performance critical corresponding to a usage classification).
Liu et al. does not expressly disclose selecting a virtual machine; however, Liu et al. disclose dynamically relocating blocks of a hybrid VMDK file between flash and HDD storage tiers (¶ 18).  The VMDK file hosts persistent VM data (¶ 22).  When a VM I/O request directed to a particular block of a hybrid VMDK file is received, a hybrid file manager determines whether the block is stored on a flash storage tier (¶ 23).  Finally, Figure 9 and ¶¶ 63-72 disclose how VMDK files are relocated between flash and HDD storage tiers based on a determination of whether the blocks are performance critical.  A person having ordinary skill in the art would have found selecting a VM either inherent or obvious based on Liu et al. disclosed method of dynamically relocating VMDK files.

Regarding claim 10, Liu et al. teach: the program instructions, upon execution, further cause the IHS to: identify an unmovable VM file; and abstain from transferring the unmovable VM file from the first storage tier to the second storage tier (¶ 42, “write mode parameter 314 can control how hybrid file manager 114 processes write requests for hybrid files. In the example of FIG. 4, there are three possible write mode values: “write-exclusion,” “write-though,” and “write-mirror.””).

Regarding claim 11, Liu et al. teach: the unmovable VM file comprises at least one of: an NVRAM file, a VM paging file, a VM data disk (¶ 2, “the hypervisor of a host system intercepts virtual machine (VM) I/O requests directed to virtual disks (VMDKs) residing on a shared storage device (e.g., a networked storage array) and stores data retrieved from the shared storage device in a portion of a local flash storage device referred to as a “flash cache.””), a VM swap file, or a current VM log file.

Regarding claim 13, Liu et al. teach: the VM is executed on behalf of a client IHS, and wherein the program instructions, upon execution, further cause the IHS to modify the usage classification based upon context information obtained from the client HIS (¶ 69, “a task generator 914 of tiering manager 116 can compare the tiering target maps generated at step (4) with the current tiering map of each hybrid VMDK file. Task generator 914 can then generate, based on the comparisons, a set of migration tasks for moving certain blocks between flash storage tier 108 and HDD storage tier 110 in order to arrive at a storage configuration that matches the tiering target maps (step (6), reference numeral 918)”).

Regarding claim 14, Liu et al. teach: the VM is executed on behalf of a client IHS, and wherein the program instructions, upon execution, further cause the IHS to: (a) determine that the VM file is designed to be moved during runtime (¶ 61, “tiering manager 116 can keep all of its relevant metadata (e.g., a heat map, per-file tiering maps) on HDD storage tier 110 and simply load/unload the metadata into/out of a temporary memory buffer once per epoch”), wherein the context information comprises a user's presence before the client IHS (¶ 32, “Filesystem object attributes may include manipulation metadata (e.g. change, access, modify time), as well as owner and permission data (e.g. group-id, user-id, permissions)”), and wherein the modification of the usage classification comprises an upgrade in the usage classification (¶ 71, “Each migrator thread can execute its assigned migration task by invoking the appropriate “tier-up” or “tier-down” operation exposed by hybrid file manager 114 (step (8), reference numeral 924)”); or (b) determine that the VM file is designed to be moved during runtime, wherein the context information comprises a user's absence from the client IHS, and wherein the modification of the usage classification comprises a downgrade in the usage classification.

Regarding claim 16, Liu et al. teach: transfer each of the plurality of VM files from the first storage tier to the second storage tier in order from highest to lowest usage classification (¶ 24, “tiering manager 116 can monitor the I/O traffic directed to hybrid VMDK file 118 and periodically identify the blocks of hybrid VMDK file 118 that are “performance-critical”—in other words, blocks that would benefit most from being placed on flash storage tier 108 based on their access history”).

Claim(s) 19 and 20 correspond(s) to claim(s) 1, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 2-3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., as applied above, and further in view of Antony (US 2015/0373102).

Regarding claim 2, Liu et al. do not teach, however, Antony teaches: the movable VM file comprises at least one of: a snapshot state file, a suspended state file, or a VM snapshot (¶ 17, “The terms “redo virtual disk file” “redo log”, “redo file”, “delta disk”, “snapshot file” and “snapshot delta file” are used interchangeably and are used herein to store changes made to a VMDK while the VM is running”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have substituted the snapshot delta file, as taught by Antony, for the VMDK file, as taught by Liu et al.. Both inventions are in the field of managing VMDK files, and combining them would have predictably resulted in “deployment of virtual machine disks from a shared network file system in a virtualized computing environment”, as indicated by Antony (¶ 2).

Regarding claim 3, Liu et al. teach: the usage classification is selected from the group consisting of: high usage, medium usage, and low usage (¶ 67, “At step (3) (reference numeral 910), a predictor module 908 of tiering manager 116 can predict, based the heat map generated at step (2) (as well as zero or more historical heat maps generated during prior epochs), which blocks of each hybrid VMDK file are/will be performance-critical (i.e., benefit the most from being placed on flash storage tier 108)”; performance critical corresponds to a usage classification of high usage).

Regarding claim 12, Liu et al. teach: detect a change in the usage classification, and wherein at least one of: (a) the change comprises a change from a higher usage classification to a lower usage classification, the first storage tier comprises one or more SSDs and excludes any HDDs, and the second storage tier comprises one or more SSDs and excludes any SSDs; or (b) the change comprises a change from a lower usage classification to a higher usage classification (¶ 69, “a task generator 914 of tiering manager 116 can compare the tiering target maps generated at step (4) with the current tiering map of each hybrid VMDK file. Task generator 914 can then generate, based on the comparisons, a set of migration tasks for moving certain blocks between flash storage tier 108 and HDD storage tier 110 in order to arrive at a storage configuration that matches the tiering target maps (step (6), reference numeral 918)”), the first storage tier comprises one or more HDDs and excludes any SSDs, and the second storage tier comprises one or more SSDs and excludes any HDDs (¶ 71, “Each migrator thread can execute its assigned migration task by invoking the appropriate “tier-up” or “tier-down” operation exposed by hybrid file manager 114 (step (8), reference numeral 924)”).

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. and Antony, as applied above, and further in view of Benboubakeur et al. (US 2020/0065195).

Regarding claim 4, Liu et al. and Antony do not teach, however, Benboubakeur et al. teaches: the high usage classification is associated with at least one of: (a) the snapshot state file, wherein the snapshot state file represents a state of a current (N) or an immediately preceding (N-1) snapshot, created or used before expiration of a first selected time period; (b) the suspended state file, wherein the suspended state file has been unused for the first selected time period; or (c) the VM snapshot, wherein the VM snapshot is a current (N) or an immediately preceding (N-1) snapshot, created or used before expiration of the first selected time period (claim 5, “the computer determining an expiration time of the snapshot based on the recommendation model and historical data about amounts of time other snapshots were in existence prior to being removed in response to approval by customers, wherein the other snapshots are associated with a type of another change that matches the type of the change being performed in the virtualized system”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of a snapshot being a current snapshot being used before an expiration, as taught by Benboubakeur et al., to the VM snapshot, as taught by Liu et al.. Both inventions are in the field of snapshotting VMs, and combining them would have predictably resulted in “reducing space usage for execution image snapshots”, as indicated by Benboubakeur et al. (¶ 1).

Regarding claim 5, Benboubakeur et al. teaches: the first selected time period is approximately one week (¶ 23, “recommendation engine 106 recommends that a snapshot for a VM instance be created in tier-2 storage and indicates that the snapshot can be deleted after the change is closed and the typical duration for a change ticket closure for the change is one week”).

Regarding claim 6, Liu et al. and Antony do not teach, however, Benboubakeur et al. teaches: the medium usage classification is associated with at least one of: (a) the snapshot state file, wherein the snapshot state file represents a state of a current (N) or an immediately preceding (N-1) snapshot, created or used before expiration of a second selected time period; (b) the suspended state file, wherein the suspended state file has been unused for the first selected time period; or (c) the VM snapshot, wherein the VM snapshot is a current (N) or an immediately preceding (N-1) snapshot, created or used before expiration of the second selected time period (claim 5, “the computer determining an expiration time of the snapshot based on the recommendation model and historical data about amounts of time other snapshots were in existence prior to being removed in response to approval by customers, wherein the other snapshots are associated with a type of another change that matches the type of the change being performed in the virtualized system”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of a snapshot being a current snapshot being used before an expiration, as taught by Benboubakeur et al., to the medium usage classification of the VM file, as taught by Liu et al.. Both inventions are in the field of snapshotting VMs, and combining them would have predictably resulted in “reducing space usage for execution image snapshots”, as indicated by Benboubakeur et al. (¶ 1).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., Antony, and Benboubakeur et al., as applied above, and further in view of Ahmed (US 2018/0349168).

Regarding claim 7, Liu et al., Antony, and Benboubakeur et al. do not teach, however, Ahmed teaches: the second selected time period is approximately ten weeks (¶ 68, “if the cost is low or the forecast predicts high demand for a long time, the computing platform can make the new container or VM have a long-life time before an expiration (e.g., several weeks)”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of a VM expiring in approximately ten weeks, as taught by Ahmed, to the selected time period, as taught by Liu et al., Antony, and Benboubakeur et al.. Both inventions are in the field of managing VMs, and combining them would have predictably resulted in a method that “manages a container or virtual machine hosting the container”, as indicated by Ahmed (¶ 2).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., as applied above, and further in view of Li et al. (US 2019/0317682).

Regarding claim 15, Liu et al. do not teach, however, Li et al. teaches: the VM is executed on behalf of a client IHS, and wherein the program instructions, upon execution, further cause the IHS to: (a) determine that the VM file is designed to be moved offline, wherein the context information comprises a user's absence before the client IHS, and wherein the modification of the usage classification comprises an upgrade in the usage classification; or (b) determine that the VM file is designed to be moved offline, wherein the context information comprises a user's presence before the client IHS, and wherein the modification of the usage classification comprises a downgrade in the usage classification (¶ 56, “rebalancing 423 could involve moving hot (or most active) data to the at least one additional storage devices 530. Alternatively, a user could chose to move cold (idle or least active) data to the at least one additional storage devices 530”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of moving data to cold storage based on idle activity, as taught by Li et al., to the VM file, as taught by Liu et al.. Both inventions are in the field of managing storage, and combining them would have predictably resulted in “automating storage capacity expansion by relying upon historical and predictive system usage metrics”, as indicated by Li et al. (¶ 1).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., as applied above, and further in view of Dwarampudi et al. (US 2012/0084262).

Regarding claim 17, Liu et al. do not teach, however, Dwarampudi et al. teaches: create a link for a given VM file with low usage classification prior to transferring the given VM file to the second storage tier (claim 18, “replaces the virtual machine file with a logical link or electronic address associated with the stored virtual machine file”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of creating a link for a given VM file, as taught by Dwarampudi et al., to the VM file, as taught by Liu et al.. Both inventions are in the field of managing storage, and combining them would have predictably resulted in “automating storage capacity expansion by relying upon historical and predictive system usage metrics”, as indicated by Dwarampudi et al. (¶ 1).

Regarding claim 18, Li et al. teaches: replace the link with the given VM file after all higher priority VM files have been transferred (claim 20, “the component that replaces the virtual machine file with a logical link or electronic address also (c) deletes the virtual machine file the memory”).

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199